Citation Nr: 0018103	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  97-34 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bursitis of the left knee.  

2.  Entitlement to an increased (compensable) evaluation for 
cystitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from July 1984 to April 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas, which denied compensable evaluations 
for the above disorders.  

In April 1998, the Board remanded this case for further 
development.  Since the remand instructions have been 
complied with to the extent possible, the case is now ready 
for appellate review.  


FINDINGS OF FACT

1.  Bursitis of the left knee has not been found on recent VA 
examination.  

2.  A left knee impairment is manifested by subjective 
complaints of pain, with no limitation of motion or other 
objective signs noted on VA examination.  

3.  Residuals of cystitis include a sense of urinary urgency 
and mild stress urinary incontinence with coughing.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bursitis of 
the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5019, 5003, 
5260, 5261 (1999).  

2.  The criteria for a compensable evaluation for cystitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7512, (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records indicate that in September 1984 (date 
partially illegible), the veteran had been seen at a Naval 
dispensary with complaints of vomiting, weakness, a burning 
sensation on urination, and the presence of blood in the 
urine.  The assessment was to rule out urinary tract 
infection.  

In February 1985, she was diagnosed as having monilial 
vaginitis.  [Monilia is a former name for a genus of fungi 
now called Candida.]  Dorland's Illustrated Medical 
Dictionary, 27th Edition, W.B. Saunders Company, Harcourt 
Brace Jovanovich, Inc., 1048 (1988).  The condition was 
treated and resolved in less than three weeks.  

In April 1985, the veteran complained of swelling in medial 
left knee, without any actual trauma; she was concerned 
because this symptom had been continuing for approximately 
three months.  Examination noted discomfort on direct medial 
collateral palpation.  The diagnosis was medial collateral 
strain.  Later that month she was seen for swelling of 
unknown etiology in the left knee and in May 1985 for pain of 
unknown etiology.  Upon renewed complaints, another 
examination was done in June 1985, which resulted in an 
impression of left knee pain of unknown etiology, with the 
suspicion that the origin of the pain was the medial 
collateral ligament.  An orthopedic consultation from 
Bremerton Branch Hospital in July 1985 provided an impression 
of bursitis of the medial collateral ligament, left knee.  

She again was given a diagnosis of monilial vaginitis in July 
1986.  The symptoms resolved with treatment a week later.  

In September 1986, she reported that her left knee had 
decreased pain and increased mobility.  The bursitis was 
found to be resolving. 

Clinic examination in November 1986 noted a reported medical 
history of recurrent urinary tract infections, six times in 
the past year.  She was asymptomatic at the time of this 
examination.  Although at a subsequent examination in 
November 1986 she complained of vaginal pruritus, she denied 
abdominal pain, fever, chills, or other urinary tract 
infection symptoms.  The impression was question of partially 
treated Monilial vaginitis, which had continued to be 
symptomatic despite normal examination.  

An orthopedic consultation in November 1986 noted complaints 
involving the left knee since December 1984.  The symptoms 
had decreased with resting in  December 1985.  The assessment 
was recurrent pes anserinus bursitis, and the veteran was 
treated with an injection of Xylocaine.  A follow up 
examination in December 1986 found that the symptoms had 
improved over the past month, with the swelling now resolved.  
The impression was resolving bursitis.

In January 1987, the veteran again complained of a possible 
bladder infection, mentioning symptoms of pain in right side 
of her abdomen, vaginal discharge, and a feeling of having to 
urinate.  A military physician diagnosed bacterial vaginitis, 
but doubted that she had a urinary tract infection.  A 
urology consultation in November 1987 stated that due to 
recurrent cystitis, the veteran had been scheduled for 
cystoscopy.  Urethral examination in December 1987, however, 
was normal, and a cystoscopy resulted in an impression of 
normal urethrocystoscopy.  

In April 1987, the veteran underwent an examination for 
physical readiness training.  She had had a past medical 
history of bursitis of the left knee, which was currently 
asymptomatic.  Examination having disclosed a normal left 
knee, the veteran was found fit for physical readiness 
training.  

Evaluation of the veteran in February 1988 for a possible 
urinary tract infection provided diagnoses of trichomoniasis; 
dysmenorrhea; chronic urinary tract infection with good 
suppression; and condylomata acuminata.  In March 1988, a 
gynecology clinic report noted a history of frequent 
cystitis.  The veteran was then on Macrodantin suppression.  

A VA outpatient clinic report in November 1995 noted an 
impression of bacterial vaginitis.  

In December 1996, the veteran underwent a VA compensation and 
pension examination, which included a history of bursitis of 
the left knee and recurrent problems with cystitis.  She 
reported having been put on Macrodantin in 1986, which she 
took for a year and a half to reduce the number of urinary 
tract infections.  She stated that she averaged about six or 
seven bouts of cystitis per year, the last episode being two 
months ago.  Symptoms of cystitis she experienced included 
urinary frequency, dysuria, and stress incontinence.  At the 
time of this examination, she was not on medication.  A 
urinalysis was done in association with this examination and 
read as negative.  Examination of the left knee disclosed 
that she favored it on ambulation.  There was no evidence of 
effusion or of ligament instability.  She was able to flex 
the knee from 0 degrees to 100 degrees.  The impression was 
bursitis of the left knee; and recurrent cystitis.  

In a statement in support of claim in June 1998, the veteran 
alleged that her bursitis, which she identified as arthritis, 
had become worse and had moved to the buttocks on the left 
side.  She maintained that she had been in so much pain that 
she had been unable to walk for several days.  She had been 
given a prescription for Naproxen, which she did not have 
filled because she could not afford it.  She had also been 
given a prescription for medication for her bladder.  She 
maintained that she suffered incontinence when she coughed 
and that she suffered from frequent urination.  

A response to a VA request to the University of Arkansas 
Medical Center for records pertaining to the veteran's 
bladder infections since 1995 noted that this facility had no 
records for the veteran since 1995.  

In a subsequent VA urogenital examination report in December 
1998, the examiner noted that the veteran's claims file had 
been reviewed as well as her chart and pertinent laboratory 
data.  She gave a history of seven urinary tract infections 
in the past year.  Her typical reported symptoms, however, 
were not consistent with urinary tract infection.  She 
complained of a chronic suprapubic discomfort all the time 
with some urgency.  When she had these "infections'' 
(emphasis retained), she had no fever and no real change in 
her urine consistency, color, or odor.  The examiner stated 
that he had reviewed her laboratory data and had found no 
urinalysis in the past seven years that was consistent with 
urinary tract infection, nor were any urine cultures positive 
for any microbes.  She gave a history of mild stress urinary 
incontinence with coughing and stated that she wore two thin 
pads per day which she changed simply for assurance, but not 
because they were soaked.  She stated that a more significant 
problem for her was urinary urgency which occurred weekly.  
She did on occasion have urgent continence, but no 
unconscious incontinence.  She believed that she emptied her 
bladder well and had a normal urinary stream.  During the 
night, she needed to gets up perhaps once and had no 
nocturnal enuresis.  The examiner stated that the veteran's 
chronic suprapubic discomfort did not appear to be consistent 
with frequent urinary tract infections.  Her urine has 
remained clear for quite some time.  She did have a very 
urgent and frequent bladder which might be consistent with 
interstitial cystitis.  At this time, she did not require 
antimicrobial prophylaxis or maintenance.  

In a letter to VA dated in August 1999, the veteran stated 
that the pain in her left knee had become worse over the 
years.  On one occasion it moved to her left hip in the 
buttocks area, causing an inability to walk for several days.  
For cystitis, she had been put on medication for an 
indefinite period of time, which she felt led to side effects 
of headaches and drowsiness.  

A VA orthopedic examiner in December 1998 thoroughly reviewed 
the veteran's claims file.  A review of this record indicates 
that in April 1985 she reported for evaluation for left knee 
swelling, but the examination revealed no swelling or 
discoloration.  She had normal gait and mechanical evaluation 
was negative, although pain was elicited along the medial 
collateral ligament on firm palpation.  Later that month she 
was reevaluated because of persisting symptoms and diagnosed 
as having a medial collateral strain, left knee.  One week 
later, she was evaluated for pain in the medial aspect of the 
left knee.  No effusion was found, and the knee was described 
as being stable.  In May 1985, evaluation resulted in a 
diagnosis of knee pain of unknown etiology.  In June 1985, an 
examiner suspected the medial collateral ligament.  The 
diagnosis at the last examination in July 1985 was medial 
collateral ligament bursitis, at which time an injection was 
given using local anesthetic.  In September 1986, she was 
given a diagnosis of pes anserinus bursitis.  The veteran 
stated that after her discharge, she worked in medical 
records for six years at the University of Arkansas for 
Medical Sciences and that about twice a month she would be 
off work because of her knee, which required 24 hours to 
recover.  She maintained that now her knee occasionally 
locked in a straight position, but did not demonstrate 
instability.  

Physical examination revealed no increased heat and no 
effusion.  The posterior joint in the standing position did 
not show a mass.  However, even light palpation along the 
inner aspect of the knee caused her to move the knee away 
protectively.  If palpation was firm, she removed the 
examiner's hands from an area along the medial joint line in 
the center line of the mid-axis of the knee medially.  Both 
knees showed a range of motion of 0-140 degrees bilaterally.  
The extreme of flexion caused her to complain of pain.  The 
patella was hypermobile.  The examiner was unable to elicit 
retropatellar crepitation.  He was unable to stress test the 
cruciates or collaterals completely due to pain, and 
torsional testing along the medial joint line caused her to 
complain.  At the conclusion of the knee examination, she was 
beginning to show signs of tears.  The examiner discontinued 
the examination before completion.  Multiple x-rays were 
obtained of the left knee, which showed a fabella and some 
lateral displacement of the patella.  

This examiner's initial impression was left knee pain, 
etiology not yet determined.  He pointed out that, although 
the range of motion of the left knee was normal, the veteran 
complained of pain.  He had been unable to elicit weakened 
movement or excess fatigability, and the veteran did not 
demonstrate incoordination.  According to reported history, 
veteran was limited at times functionally due to knee pain, 
with flare-ups, as stated above, causing a limitation of 
productivity two times per month requiring a 24 period of 
recovery.  Despite pain response, the examiner was unable to 
find any limitation of motion or to establish the nature, 
degree, or limitation of function.  He was also unable to 
find evidence of recurrent subluxation or lateral instability 
of the left knee.  Her complaints of pain were localized to 
two areas in the left knee.  When they were palpated or 
compressed, she complained of pain, being close to tears at 
the end of the examination.  The examiner then referred to 
the Board remand, which requested that the examiner address 
any indications that complaints of pain or other 
symptomatology were not in accord with findings on 
examination.  He stated that, in this respect, he was unable 
to establish accordance or nonaccordance.  

In an effort to gain an accurate diagnosis as to the source 
of the knee symptoms, the examiner ordered a magnetic 
resonance imaging scan (MRI) of the veteran's left knee 
joint, as, he believed, a great deal hinged on the results of 
this test.  He stated that he found it significant that she 
had had symptoms since 1985 within the soft tissues without 
an acute inflammatory localized process appearing and 
disappearing and without evidence of bony or subchondral 
intra-articular changes.  He also found it significant that 
past examiners since 1985 had been unable to establish a 
definite diagnosis or reverse her symptoms by standard 
treatment methods.  

Following the results of an MRI in May 1999, this examiner 
wrote an addendum to his prior examination report.  He 
pointed out that his physical examination had provided an 
impression of an essentially negative examination of the left 
knee.  The impression found after MRI was left knee pain, 
anatomical lesion not found.  No nature, degree, or 
limitation of function could be established based on either 
clinical or anatomical findings.  


II.  Legal Analysis

The veteran has presented a well-grounded claims for a higher 
disability evaluations for bursitis of the left knee and 
cystitis within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A claim that a condition has become more severe is 
well grounded where the condition was previously service 
connected and rated and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the prior rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  Since all available relevant 
medical documents have been procured, VA medical examinations 
provided, and the opportunity for RO and Board hearings 
offered, the Board is satisfied that all relevant and 
available facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107.  

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1999), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

A.  A Compensable Rating for Bursitis of the Left Knee

The veteran is currently evaluated for bursitis of the left 
knee under 38 C.F.R. § 4.71a, Diagnostic Code 5019, at a 
noncompensable rating, effective from April 1988, the day 
following her discharge from service.  This diagnostic code 
is one of those to be rated on limitation of motion of 
affected parts as degenerative arthritis and is thus 
referable to Diagnostic Code 5003 for degenerative arthritis.  

Degenerative arthritis, established by x-ray findings, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Hicks v. Brown, 8 Vet. App. 417, 
420 (1995).  

In applying this standard to this veteran's case, left knee 
bursitis must be rated under Diagnostic Codes 5260 and 5261, 
relative to limitation of flexion and extension of the leg.  
Under Diagnostic Code 5260, for limitation of flexion of the 
leg, if flexion is limited to 15 degrees, a 30 percent 
evaluation is warranted; with flexion limited to 30 degrees, 
a 20 percent evaluation; and with flexion limited to 45 
degrees, a 10 percent evaluation.  Flexion limited to 60 
degrees is noncompensable.  
Under Diagnostic Code 5261, relative to limitation of 
extension of the leg, a 50 percent evaluation is warranted if 
extension is limited to 45 degrees, a 40 percent evaluation 
if extension is limited to 30 degrees, a 30 percent 
evaluation if extension is limited to 20 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, and 
a 10 percent evaluation if extension is limited to 10 
degrees.  If extension is limited to 5 degrees or less, the 
rating is noncompensable.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999) were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, the Board must consider the "functional 
loss" of a musculoskeletal disability under these 
regulations, separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
202, 206 (1995).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1999).  Although the Board is required to 
consider the effect of pain when making a rating 
determination, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  It is the 
intent of the schedule to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

[Bursitis is the inflammation of a bursa. . .  A bursa is a 
sac or saclike cavity filled with a viscid fluid and situated 
at places in the tissues at which friction would otherwise 
develop.]  Dorland's Illustrated Medical Dictionary, 27th 
Edition, W.B. Saunders Company, Harcourt Brace Jovanovich, 
Inc., 244, 247 (1988).  

In evaluating the current severity of this disorder, it is 
significant that the veteran's left knee had never been 
subjected to any trauma.  Bursitis was found to have been 
resolving in December 1986 and apparently had resolved in 
April 1987, well before her discharge from service in April 
1988.  Since that time until VA examination in December 1996, 
the evidence is negative as to treatment for a left knee 
disorder.  Although the VA examiner in December 1996 did find 
some limitation of motion, the degree of impairment found did 
not meet the criteria for even a noncompensable disability 
rating under VA regulations.  A subsequent VA examination in 
December 1998 found no limitation of motion or any other 
objective symptomatology, despite a review of the claims file 
and thorough examination.  

Specifically, the veteran's most recent orthopedic 
examination had shown no increased heat, effusion, limitation 
of motion, weakened movement, excess fatigability, or 
incoordination.  Because her subjective symptoms did not 
appear to comport with the clinical findings, the examiner 
felt that an MRI might resolve the question.  The MRI, 
however, provided an essentially negative examination.  Thus, 
although she may well have experienced pain during 
examination, these complaints of pain have not been supported 
by clinical or anatomical findings. 

Therefore, considering both clinical and anatomical 
examination results, the evidence simply does not support a 
compensable disability.  Although the Board is required to 
consider the effect of pain when making a rating 
determination, which it has done here, it is important to 
emphasize that 38 C.F.R. § 4.40 (1999) does not require a 
specific rating for pain in the absence of objective 
findings.  Spurgeon v. Brown, at 196.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a compensable evaluation 
for bursitis of the left knee and that the claim must be 
denied.  In making this decision, the Board has given careful 
consideration to the benefit of the doubt, but finds that 
there is no approximate balance of positive and negative 
evidence with respect to this issue which would permit the 
application of this doctrine.  See 38 U.S.C.A. § 5107(b). 


B.  A Compensable Rating for Cystitis

The veteran has been rated under 38 C.F.R. § 4.115b, 
Diagnostic Code 7512 for chronic cystitis, which includes 
interstitial and all etiologies, infectious and non-
infectious.  These disorders are rated as voiding 
dysfunction.  38 C.F.R. § 4.115a mandates that where 
diagnostic codes refer the decisionmaker to these specific 
areas of dysfunction, only the predominant area of 
dysfunction shall be considered for rating purposes.  
Therefore, the veteran has been evaluated under the general 
rule for voiding dysfunction, which requires that the 
particular condition, such as urine leakage, frequency, or 
obstructed voiding, be considered.  Since the veteran's 
principal complaint is urine leakage, she is to be evaluated 
under criteria applicable to continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence.  The code provides that, if the condition 
requires the use of an appliance or the wearing of absorbent 
materials which must be changed more than four times per day, 
a 60 percent evaluation is warranted.  If the condition 
requires the use of absorbent materials which must be changed 
two to four times per day, a 40 percent evaluation is 
warranted.  If the condition requires the wearing of 
absorbent materials which must be changed less than two times 
per day, a 20 percent evaluation is warranted.  Under 38 
C.F.R. § 4.31, where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 

Although the veteran presents a history of frequent bouts of 
cystitis, recent analysis of her laboratory data suggests 
that the evidence is not entirely consistent with urinary 
tract infection.  She does appear to have a history of mild 
stress urinary incontinence, for which she wears thin pads, 
changing them twice a day for assurance only.  The evidence 
does not show, however, that the amount of leakage is such 
that she is required to wear the type of absorbent materials 
contemplated by the regulation.  

Therefore, the Board finds that the preponderance of the 
evidence is against the claim for cystitis and that a 
compensable evaluation must be denied.  In making this 
decision, the Board has given careful consideration to the 
benefit of the doubt, but finds that there is no approximate 
balance of positive and negative evidence with respect to 
this issue which would permit the application of this 
doctrine.  See 38 U.S.C.A. § 5107(b). 


ORDER

A compensable evaluation for bursitis of the left knee is 
denied.

A compensable evaluation for cystitis is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

